United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.go

	
SUGHRUE MION, PLLC
2000 PENNSYLVANIA AVENUE, N.W.
SUITE 9000
WASHINGTON, DC 20006


In re Application of: Saul Kinter 
Serial No.: 16/522,629
Filed: July 25, 2019 

Title: Business Method, Apparatus and System for Monitoring Quantitative and Qualitative Environmental Analytics and Managing Associated Financial Transactions
:
:
:
:
:
: 
 
 
DECISION SUA SPONTE WITHDRAWING OFFICE ACTIONS 



This is a decision, sua sponte, withdrawing the Office Action mailed on February 25, 2022.  

REVIEW OF FACTS

On January 3, 2022, Petitioner filed a request to for deferral of action for a period of 3 months from January 3, 2022.

REGULATION AND PRACTICE

37 CFR 1.103(d) provides in relevant part:

(d) Deferral of examination. On request of the applicant, the Office may grant a deferral of examination under the conditions specified in this paragraph for a period not extending beyond three years from the earliest filing date for which a benefit is claimed under title 35, United States Code.

ANALYSIS AND DECISION

A review of the application file indicates that a request for deferral of action for a period of 3 months was submitted on January 3, 2022.  Thus, no Office Action should have 

Although no petition or request to withdraw the Office Action has been filed, a Sua Sponte decision to vacate the Office Action of February 25, 2022 is determined to be proper in view of the request for suspension of action submitted on January 3, 2022.   The Office Action has been closed from public view as of mailing of this decision.  

 
Any inquiry concerning this decision should be directed to Shahid Merchant, SPE AU3693 at 571-270-1360. If attempts to reach the undersigned are unsuccessful, you may contact Marc Jimenez at 571-272-4530.    
 



/DEBORAH J REYNOLDS/Director, Art Unit 3600                                                                                                                                                                                                        _________________________
Deborah Reynolds, Director
Technology Center 3600
571-272-0734

/MJ/ 03/09/22
/MARC Q JIMENEZ/